DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al. (US PAT 5,767,669), hereinafter Hansen.

With respect to claim 1, Hansen discloses a method for modeling a magnetic field (See Col. 3, lines 25-47 of Hansen), the method comprising: measuring, by a magnetic sensor (See [23] in figure 13 of Hansen), a first value (See the “values” disclosed in the abstract of Hansen) for each of one or more characteristics of a magnetic field (See the decay speed/time disclosed in Col. 8, lines 21-38 of Hansen) at a first position in the magnetic field (See [X] in figure 13 of Hansen); measuring, by the magnetic sensor, a second value (See the plurality of “values” disclosed in the abstract of Hansen) for each of the one or more characteristics of the magnetic field (See the decay speed/time disclosed in Col. 8, lines 21-38 of Hansen) at a second position in the magnetic field (See [Y] in figure 13 of Hansen); determining, by a computing device in communication with the magnetic sensor (See the processor [11] in figure 13 of Hansen), a distance between the first position and the second position (See the calculation of the 
With respect to claim 3, Hansen discloses the method of claim 1, wherein first value (See the “values” disclosed in the abstract of Hansen) for each of the one or more characteristics of the magnetic field (See the decay speed/time disclosed in Col. 8, lines 21-38 of Hansen) is measured by a first magnetic sensor (See [23] in figure 13 of Hansen), wherein the second value (See the plurality of “values” disclosed in the abstract of Hansen) for each of the one or more characteristics of the magnetic field (See the decay speed/time disclosed in Col. 8, lines 21-38 of Hansen) is measured by a second magnetic sensor that is different from the first magnetic sensor (See [25] in figure 13 of Hansen). 
With respect to claim 4, Hansen discloses the method of claim 3, wherein the first magnetic sensor and the second magnetic sensor are connected and separated by an offset distance (See the distance between [23] and [25] in figure 13 of Hansen), and wherein the distance between the first position and the second position in the magnetic field is approximately equal to the offset distance (See the distance disclosed in the abstract of Hansen).
With respect to claim 5, Hansen discloses the method of claim 1, wherein the first position is in a region of the magnetic field having less distortion than another region of the magnetic field comprising the second position (See the abstract of Hansen).
With respect to claim 7, Hansen discloses the method of claim 1, wherein the one or more characteristics of the magnetic field comprise a field strength of the magnetic field, the field strength 
With respect to claim 8, Hansen discloses the method of claim 1, wherein the first value for each of one or more characteristics is measured in response to determining that the magnetic sensor is in a region of the magnetic field having approximately no distortion or that the magnetic sensor is in the region of the magnetic field having a known distortion (See Col. 4, lines 25-30 of Hansen).
With respect to claim 9, Hansen discloses the method of claim 8, further comprising expanding the region having the known distortion of the magnetic field, wherein the first position comprises a position in the magnetic field that is inside the region having the known distortion of the magnetic field (See Col. 4, lines 25-30 of Hansen), and wherein the second position comprises a position in the magnetic field that is outside the region having the known distortion of the magnetic field (See Col. 4, lines 25-30 of Hansen).
With respect to claim 10, Hansen discloses the method of claim 1, further comprising: determining a corrected position of the magnetic sensor in the magnetic field based on the model of at least the region of the magnetic field (See Col. 10, lines 20-33 of Hansen); generating a graphical representation of the corrected position of the magnetic sensor in the magnetic field (See Col. 10, lines 29-33 of Hansen); and causing display of the graphical representation in a user interface (See Col. 10, lines 29-33 of Hansen).
With respect to claim 16, Hansen discloses a magnetic tracking system comprising: a source device configured to generate a magnetic field (See elements [17, 19 or 21] in figure 13 of Hansen); a tracked device (See [15] in figure 13 of Hansen) comprising: a first magnetic sensor configured to measure the magnetic field (See [23] in figure 13 of Hansen) and generate magnetic data representing the magnetic field at a first position relative to the source device (See Col. 7, lines 4-10 of Hansen); and a second magnetic (See [25] in figure 13 of Hansen) sensor coupled to the first magnetic sensor (See that 
With respect to claim 18, Hansen discloses the magnetic tracking system of claim 16, the operations further comprising: determining a corrected position of the second magnetic sensor in the magnetic field based on the model the magnetic field (See Col. 10, lines 20-33 of Hansen); generating a graphical representation of the corrected position of the second magnetic sensor in the magnetic field (See Col. 10, lines 29-33 of Hansen); and causing display of the graphical representation in a user interface (See Col. 10, lines 29-33 of Hansen).
Allowable Subject Matter
Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record neither shows nor suggests the combination of method steps comprising determining the distance between the first position and the second position in the magnetic field comprises: measuring, by an inertial measurement unit (IMU), motion data representing movement of the magnetic sensor from the first position to the second position; and determining, based on the motion data, the first value for each of one or more characteristics, and the second value for each of the one or more characteristics, the distance between the first position and the second position.
With respect to claim 6, the prior art of record neither shows nor suggests the combination of method steps comprising determining a third value of the one or more characteristics of the magnetic field corresponding to an undistorted received magnetic field at the second position according to the model; and determining a difference between the third value for each of the one or more characteristics of the magnetic field and the second value for each of the one or more characteristics that are measured at the second position, the difference representing the distortion component of the magnetic field.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of structural elements comprising determining a distance between the first position and the second position based on motion data received from the IMU representing motion of the magnetic sensor from the first position to the second position; determining, based on the distance, the first magnetic data, and the second magnetic data, a distortion component of the magnetic field; and outputting a model of the magnetic field based on the distortion component.
Claims 12-15 depend from objected to claim 11 and are therefore also objected to.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of structural elements wherein estimating the distortion component comprises: retrieving a model of the magnetic field corresponding to the second position; determining a value of the magnetic field corresponding to an undistorted received magnetic field at the second position according to the model; and determining a difference between the value of the magnetic field and a value of the second magnetic data that is measured at the second position, the difference representing the distortion component of the magnetic field.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2009/0265111 discloses a signal processing method for marine 
electromagnetic signals.
US PUB 2005/0189938 discloses a through-wall position sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858